Citation Nr: 0835647	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-05 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for recurrent neck pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1993 to 
November 1999.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Two other claims the veteran had appealed - for service 
connection for lumbar disc disease (and associated decreased 
sensation in his left lower extremity) and for migraine 
headaches, were granted in a recent February 2008 RO decision 
during the pendency of this appeal.  She has not since 
separately appealed either the ratings or effective dates 
assigned for those now service-connected disabilities.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second notice of disagreement 
(NOD) must thereafter be timely filed to initiate appellate 
review of the claim concerning "downstream" issues such as 
the compensation level assigned for the disability and the 
effective date).  So the only remaining claim concerns her 
recurrent neck pain.

The Board is remanding this claim for recurrent neck pain to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development and consideration.




REMAND

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection is 
established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  Service connection also may be established on a 
secondary basis, when there is disability that is proximately 
due to, the result of, or chronically aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) and (b); 
see also Allen v. Brown, 7 Vet. App. 439 (1995).

The first and perhaps most fundamental requirement for any 
service-connection claim, regardless of whether it is 
predicated on directive, presumptive, or secondary service 
connection, is competent evidence of the existence of a 
current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection presupposes a current diagnosis of the 
condition claimed, to at least confirm the veteran has it).  
Here, the veteran has a current diagnosis of cervical disc 
disease with radiculopathy and lumbar disc disease (the 
latter of which, as mentioned, already has been service 
connected).  And her neck pain is listed as a problem 
associated with this diagnosis.  See, e.g., her January 2008 
VA Compensation and Pension Examination (C&P Exam) report.  
See, too, Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001) (indicating that pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).



Therefore, the determinative issue is whether the veteran's 
recurrent neck pain is related to her military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

Concerning this, the veteran at first asserted a theory of 
direct causation for linking her current neck pain to her 
military service.  The record shows that, while in service, 
she was examined in response to her complaints of neck pain 
in March 1996; the diagnosis was muscle strain.  Also in 
September 1996, while still in service, she was examined 
again for neck pain that was diagnosed as related to tension 
headaches.  So the record shows she experienced neck pain 
while in service.

However, under a theory of direct causation, in order to be 
entitled to service connection, the record must also contain 
competent medical evidence linking the neck pain she 
experienced during service to her present-day neck pain.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  As she 
makes no assertion that there was any aggravation of a pre-
existing condition during service, and the record shows that 
her onset of neck pain was while in service, insofar as 
direct causation is concerned, the inquiry focuses on the two 
in-service occurrences of neck pain.

In the February 2008 supplemental statement of the case 
(SSOC) that considered the results of the January 2008 C&P 
Exam, among other evidence, the RO continued to deny the 
veteran's claim - concluding she still was not entitled to 
service connection for her neck pain because "the evidence 
of record does not show that this condition is related to 
[her military] service."



The January 2008 VA C&P Exam report indicates the examination 
was specifically conducted in consideration of neurological 
disorders.  In the report, the examiner is specifically asked 
to opine as to whether the veteran's neck pain is "due to or 
a result of neck pain treated in service."  The examiner 
opines that the veteran's neck pain "is less likely as not 
(less than 50/50 probability) caused by or a result of neck 
pain treated in [service]."  In coming to this opinion, the 
report states that the examiner reviewed the veteran's 
service medical records (SMRs), but not her private medical 
records or VA medical records.  The examiner, however, 
in discussing the rationale of the opinion specifically notes 
the veteran's two 
in-service incurrences - the March 1996 muscle strain and 
the September 1996 neck pain that was diagnosed and 
attributed to her tension headaches.  The examiner also notes 
that the veteran's separation physical in 1999 
was unremarkable for complaints of neck pain and that, 
following service, her next complaint of neck pain was in 
March 2003.

The veteran and her representative make numerous arguments as 
to why her current neck pain is attributable to her military 
service.  And, importantly, they do not limit their arguments 
to a theory of direction causation.  In the May 2008 VA Form 
646, for example, in arguing for service connection for the 
veteran's recurrent neck pain, the veteran's representative 
makes note of the veteran's other spinal and neurological 
disorders and states that "[i]t is not unknown and widely 
accepted [in] treatises that like and similar body systems 
work upon each other as well as in unison with each other."  
Furthermore, the veteran's representative asserts that 
"[a]ll these service[-]connected conditions have one thing 
in common, the 'spine.'"

While the Board realizes that neither the veteran nor her 
representative is competent to provide either a medical 
diagnosis or etiological opinion as relates to her neck pain, 
the arguments in the representative's VA Form 646 are 
tantamount to a claim for secondary service connection for 
the neck pain as due to either of the service-connected 
neurological disorders - namely, the lumbar disc disease 
with associated radiculopathy (decreased sensation in the 
left lower extremity) or the migraine headaches.  See EF v. 
Derwinski, 1 Vet App 324 (1991) (VA adjudicators must 
consider all potential basis of entitlement reasonably raised 
by the record).

The RO, however, has not made a determination of whether the 
veteran is entitled to service connection for her recurrent 
neck pain as secondary to either of her service-connected 
disabilities - but, in particular, her lumbar disc disease 
with associated radiculopathy or her migraine headaches.  
And, as such, the Board finds that it would be prejudicial to 
her to decide her claim without first giving the RO an 
opportunity to make this determination in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993) 
(indicating that, when the Board considers an issue not 
initially addressed by the RO, the Board must explain why 
this is not prejudicial).  See, too, 38 C.F.R. § 20.1102 
(discussing the notion of harmless error in a Board 
decision).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  If possible, have the VA physician 
that relatively recently examined the 
veteran in January 2008 submit an 
addendum to the report of that evaluation 
indicating whether it is at least as 
likely as not (i.e., 50 percent or more 
probable) that the veteran's recurrent 
neck pain is proximately due to, the 
result of, or chronically aggravated by 
either of her service-connected 
neurological disorders - the lumbar disc 
disease with associated radiculopathy or 
migraine headaches.

If, for whatever reason, it is not 
possible to have this same VA examiner 
comment further, then have the veteran 
reexamined by someone equally qualified 
to make this important determination.  

Inform the examiner that the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.  
The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other history.  

Advise the veteran that failure to report 
for the scheduled VA examination, without 
good cause, may have adverse consequences 
on her claim.  

2.  Then readjudicate the claim in light 
of any additional evidence obtained, 
including considering whether the veteran 
is entitled to secondary service 
connection for her recurrent neck pain 
(not just on the basis of direct or 
presumptive incurrence).  If the claim is 
not granted to her satisfaction, send her 
and her representative an SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
this remaining claim.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



